Exhibit LETTER AGREEMENT October 15, 2008 Pervasip Corp. 75 South Broadway, Suite 302 White Plains, NY 10601 Attention:CEO Re: Amendment to Loan Documents Ladies and Gentlemen: Reference is made to (i) the Securities Purchase Agreement dated as of May 28, 2008 between Pervasip Corp. (the “Company”), LV Administrative Services, Inc. (the “Agent”), and the Purchasers from time to time party thereto (the “Purchasers” and together with the Agent, the “Creditor Parties”) (as amended, restated, modified and/or supplemented from time to time, the “Purchase
